UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity:333-207677-04 Central Index Key Number of Issuing entity:0001693737 GS Mortgage Securities Trust 2017-GS5 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-207677 Central Index Key Number of depositor:0001004158 GS Mortgage Securities Corporation II (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001541502 Goldman Sachs Mortgage Company (Exact name of Sponsor as specified in its charter) Leah Nivison(212) 902-1000 (Name and telephone number, including area code, of the person to contact in connection with this filing) INFORMATION TO BE INCLUDED IN THIS FORM Item 1. File an Asset Data File in accordance with Exhibit 601(b)(102) (17 CFR 229.601(b)(102)). Item 2. File an Asset Related Document in accordance with Exhibit 601(b)(103) (17 CFR 229.601(b)(103)). SIGNATURES The depositor has duly caused this Form to be signed on its behalf by the undersigned hereunto duly authorized. GS Mortgage Securities Corporation II (Depositor) /s/ Leah Nivison Leah Nivison, CEO Dated:September 26, 2017 EXHIBIT INDEX Exhibit Number Description EX 102 Asset Data File EX 103 Asset Related Document
